Citation Nr: 1403572	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1963 to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied the Veteran's claim for service connection for coronary artery disease.  Jurisdiction of his appeal is currently with the RO in Portland, Oregon.  

The January 2007 rating decision also denied the Veteran's claims for service connection for peripheral neuropathy of the right and left lower extremities.  While these issues were included in his March 2007 notice of disagreement (NOD) and the RO's May 2008 statement of the case (SOC), the Veteran did not include them on his July 2008 substantive appeal.  In fact, in his substantive appeal, the Veteran specifically stated that he was only appealing the denial of the claim for service connection for coronary artery disease.  As such, these issues were not certified for appellate consideration at this time.

In June 2010, the Veteran testified during a hearing at the Portland RO before the undersigned.  A transcript of the hearing is of record.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required


REMAND

The Veteran contends that his current coronary artery disease was incurred in service.  He maintains that the chest pain and discomfort he experienced, and for which he was treated in service, were early signs and manifestations of his current heart condition.  

Service treatment records demonstrate that the Veteran reported occasional episodes of chest pain throughout his military service.  He reported a history of pain in his chest on an October 1973 Report of Medical History, and presented at the military clinic in March 1976 with complaints of chest pain of two days duration.  

During March 1979 and October 1980 annual service examinations, the Veteran described a history of shortness of breath with exertion and pain or pressure in his chest.  

In March 1981, the Veteran presented at King Edward VII Memorial Hospital in Bermuda with complaints of chest pain that began earlier that morning.  He noticed this pain when he first awoke, and described it as a retrosternal pain that radiated towards his neck, the base of the tongue, and down the left arm.  The examining physician's working impression was that the Veteran had "coronary insuffiency until proven otherwise."  

After he was hospitalized, the Veteran reported a reoccurrence of chest pain the next day which lasted three to five minutes.  Results of a stress test performed several days later were considered abnormal and the clinical impression was positive abnormal stress test, supportive of coronary artery disease.  Based on these test results, his physician, B.S., M.D., recommended that further diagnostic evaluation be conducted to determine the nature and severity of the Veteran's chest pain.  In her report, Dr. S. also noted that an exercise scan and eventual coronary angiography should be performed "if it is indicated."  

In April 1981, the Veteran was admitted to the National Naval Medical Center (NNMC) in Bethesda, Maryland, for further evaluation of his chest pain.  Upon physical examination, the medical examiner observed no abnormalities during the cardiac work-up, and further noted that the remainder of the physical examination was within normal limits, and that results from the electrocardiogram (EKG) revealed normal sinus rhythm with "nonspecific ST-T wave abnormalities."  A chest x-ray was clear without evidence of active disease, and results of an exercise stress test were normal without evidence of ischemic cardiac disease.  

The remainder of the Veteran's hospital course was considered unremarkable and the Veteran experienced no further episodes of chest pain despite pursuing his normal physical activities and being off his medication.  According to the medical examiner, in light of the negative exercise stress test, the negative Thallium rest-stress test, and an atypical history of chest pain, the Veteran did not have ischemic cardiac disease and no further work up was indicated.  

In October 1983, the Veteran underwent another EKG.  While the examiner described the test to be a "[t]echnically poor quality study," he noted that he could not rule out a mitral prolapse, and further observed a "short diastolic period with no atrial kick evidence [that] could represent an uncompliant ventricle or valve apparatus."  Results of an exercise stress test performed at the time were interpreted to show excellent exercise capacity and that the Veteran exceeded the target rate.  There were no symtoms of EKG changes and findings were "negative for induced ischemia."

The Veteran's remaining service treatment records reflect his recurring complaints of chest pain.  An April 1985 service examination report indicates that results of an EKG performed on April 5, 1985 were unchanged from a previous EKG and showed early repolarization and an EKG performed on April 16, 1985 also showed early repolarization.  The examiner noted that the Veteran had intermittent chest pain.

During a May 1988 annual flight physical, the medical examiner noted that the Veteran's EKG results revealed findings of sinus bradycardia and early repolarization that were unchanged from 1985.  The Veteran reported a positive history of heart problems or angina on July 1991 and November 1992 Dental Health Questionnaires, as well as an occasional history of chest pain or pressure, high blood pressure, and a rapid heartbeat during a November 1992 annual examination.  During his May 1993 retirement examination, the Veteran reported a history of heart trouble and pain or pressure in his chest.  A cardiac disorder was not noted on clinical examination at that time.  

Post service medical evidence includes treatment records issued by the Veteran's private physician, M.Z., M.D., dated from February 2002 to May 2006, that describe ongoing treatment for and a diagnosis of coronary artery disease.  

In December 2006, the Veteran underwent VA examination and reported that his cardiac symptoms returned in 2001, when he experienced chest discomfort that radiated to his arm after playing a round of golf.  According to the Veteran, he was thereafter hospitalized and underwent a left heart catheterization that was diagnosed as coronary artery disease specifically with narrowing of the left circumflex and right coronary arteries.  The Veteran continued to experience cardiac problems, and underwent several additional cardiac catheterizations with brachii therapy, since this time.  

Upon clinical evaluation, the VA examiner diagnosed the Veteran with coronary artery disease.  The examiner noted that the Veteran was diagnosed with ischemic heart disease in 2001 and has continued to undergo several cardiac catheterizations and angioplasties for worsening coronary artery disease.  While the VA examiner acknowledged the Veteran's in-service complaints of chest discomfort, he noted that stress testing at the time documented no evidence of cardiac ischemia, and  determined that the Veteran's ischemic heart disease was neither caused by, nor related to any prior conditions experienced by the Veteran in service.  

However, the Board does not find this opinion to be adequate as the VA examiner did not acknowledge or address the Veteran's October 1983 EKG results, discussed supra, reflecting findings of a "short diastolic period with no atrial kick evidence [that] could represent an uncompliant ventricle or valve apparatus."  Nor did the examiner discuss the findings of sinus bradycardia and early repolarization in the Veteran's May 1988 physical examination report.  The VA examiner also did not address the Veteran's ongoing complaints of chest pain after his March 1981 hospitalization for chest pain.  The Board finds that the December 2006 medical opinion was not predicated on a complete review of the claims file.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Therefore, the Board finds that a new VA opinion should be obtained to determine the etiology of the Veteran's coronary artery disease.

Additionally, the record is unclear as to whether the Veteran had service in the Republic of Vietnam (RVN).  In a July 2006 response to the RO's inquiry, the National Personnel Records Center (NPRC) determined that the Veteran was attached to a Navy unit that could have been assigned to a ship or to shore, and for Department of Defense (DoD) purposes, this unit was credited with Vietnam service for a number of specified dates during the Vietnam War.  However, the NPRC was unable to determine if the Veteran had "in-country" service.  

Under the current regulatory provisions, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, shall be service connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  

Although the record provides no conclusive evidence that the Veteran had in-country service in RVN, the Board notes that VA issued Compensation and Pension Bulletin: January 2010, that extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  

The Veteran's available service personnel records reflect that he served aboard the USS Randolph (CVS-15) from March 1967 to August 1967; the USS Kitty Hawk (CVA-63) from July 1970 to February 1971; and the USS Forrestal (CV-59) in August 1977, April 1978, and March 1979.  These records provide no additional information regarding the navy unit to which the Veteran was assigned during the dates in which the unit was credited with Vietnam service.  To date, no attempts have been made by the RO to determine whether the Veteran's navy unit was assigned to a ship or shore during the designated dates the unit was credited with Vietnam service and if so, to what ship he was assigned during these dates, and whether the ship(s) to which he was assigned fell within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  

VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Finally, during his Board hearing, the Veteran testified that, since moving to Oregon, he received medical care and treatment with a new physician: Dr. Joanna Narkiewicz in Klamath Falls.  See June 2010 Hearing Transcript, (T.), p. 8.  Although, in June 2010, the Veteran completed a VA Form 21-4142 for records from Dr. Narkiewicz-jodko, who treated and monitored his heart condition since March 2007, the Agency of Original Jurisdiction (AOJ) has neither obtained nor requested these records. Efforts should be made to obtain these records and those of any other private physician who treated the Veteran.  Id.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and any other appropriate federal records repository, and request the Veteran's Official Military Personnel File (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.    

2. Review the Veteran's service personnel records and determine if his navy unit was assigned to a ship from May 5, 1969 to June 4, 1969; from June 15, 1969 to July 1, 1969; from July 12, 1969 to July 30, 1969; from August 14, 1969 to September 12, 1969; from October 8, 1969 to October 31, 1969; from December 7, 1970 to December 30, 1970; or from January 12, 1971 to February 4, 1971.  

If so, contact the Department of the Navy, NPRC, the Joint Services Records Research Center (JSRRC), and any other appropriate records depository, and request the record/deck logs and all pertinent ship histories of any ship(s) to which the Veteran was assigned between May 5, 1969 and to February 4, 1971.  

Request the Department of the Navy, JSRRC, NPRC, and any other appropriate records depository to provide any available information as to the location and duties of the designated ship(s) during the relevant time period(s), to determine whether the Veteran's service on the ship(s) is specifically designated as one subjected to possible Agent Orange exposure, or conducted "brown water" operations, see Compensation and Pension Bulletin: January 2010 

3. Request the Veteran to identify the name(s) and address(es) of his current health care providers.  Then, obtain all medical records regarding the Veteran's treatment for a cardiac disability from Dr. Joanna B. Narkiewicz-jodko, 2200 Bryant Williams Drive, Ste. #3, Klamath Falls, OR 97601, dated since March 2007, and from any additional VA or non VA medical providers identified by him.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

4. After completing the development requested above, refer the Veteran's claims file and a copy of this remand to a VA cardiologist for an opinion regarding the etiology of the Veteran's coronary artery disease.  A clinical evaluation should be scheduled only if deemed necessary by the examiner.

The examiner is requested to review the Veteran's service treatment records, including the March 1981 clinical records (documenting in-service treatment for chest pain); the April 1981 clinical records from NNMC; the October 1983 EKG results (reflecting a "short diastolic period with no atrial kick evident [that] could represent an uncompliant ventricle or valve apparatus"); the April 1985 service examination report (reflecting that results of an EKG performed on April 5, 1985 were unchanged from a previous EKG and showed early repolarization and that an EKG performed on April 16, 1985 also showed early repolarization); and the May 1988 annual flight physical examination report (indicating that EKG results showed signs of "sinus bradycardia, early repolarization").  

Upon review of the service and post service medical evidence, the examiner is requested to address the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current coronary artery disease had its clinical onset in service or is otherwise related to his military service, to include his in-service complaints of, and treatment for, chest pain?  

In rendering an opinion, the examiner is particularly requested to address if the March 1981 clinical findings, the October 1983 and April 1985 EKG results; and/or the May 1988 annual examination report represented the early signs or the onset of the Veteran's coronary artery disease diagnosed after service.  

The examiner should discuss the Veteran's lay statements regarding the onset and duration of his cardiac symptoms when discussing the offered opinion. 

The examiner is requested to provide a reason for each opinion proffered.  

If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


